DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
                        2.         Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 There is no prior art rejection for claims 13 and 14.

Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 8-14 are rejected for claim language “a writing module” and “a reading module” as software per se. Examiner suggests the applicant to amend the claim as “module stored in a non-transitory computer readable medium executed by a processor to implement …”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nie (US 2002/0188742, hereinafter Nie) in view of Patel et al. (US 9,990,307, hereinafter Patel).
Regarding claim 1, Nie discloses a method of processing a packet (para 0006; method of processing/storing data packets), wherein, a memory is divided into a plurality of first blocks (para 0008 and 0027; memory is divided into multiplicity of memory blocks), each of the first blocks being divided into a plurality of second blocks (para 0008 and 0027), each of the second blocks including a first storage space and a second storage space (para 0008 and 0027-0028; memory section is further subdivided into memory blocks), and the method comprising:
obtaining a first packet to be stored (para 0023; storing the incoming packet);
determine one or more second blocks to be occupied by the first packet (para 0014);
storing the first packet in a first storage space of each of the determined second blocks (para 0028 and 0030);
for each of the determined second blocks (para 0028 and 0030),
generating a packet descriptor (PD) corresponding to the second block (para 0008 and 0010; generating a descriptor), and
storing the PD in a second storage space of the second block (para 0024 and 0030-0031);
determining one or more second blocks to be read based on a start address of a second packet to be read (Para 0011; beginning with the start address);
for each of the determined second blocks to be read (para 0024-0030),reading a packet fragment from a first storage space of the second block to be read (, and

obtaining the second packet by composing the read packet segments based on the read PDs (para 0011; each memory block can be described, beginning with its start address and/or ending with its end address. In addition, however, it is possible for each memory block to be described beginning with a particular address offset referred to its start address and/or up to a particular address offset referred to its end address. For this purpose, the descriptor used during the storing of the data of a data packet can have a pointer which points to the address of a memory block at which storing is to be actually begun. Similarly, the descriptor can have a pointer which points to the address of a memory block up to which the data are to be actually written into the respective memory block), and sending the second packet (para 0001; transmit the packets).
Nie does not explicitly disclose determining one or more second blocks to be occupied by the first packet based on a length of the first packet and a length of the first storage space.
In an analogous art, Patel discloses determining one or more second blocks to be occupied by the first packet based on a length of the first packet and a length of the first storage space (Col. 15; lines 55-62; determining the size/length of the packet to determine the number of buffers/blocks needed to store the packet). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nie’s method by adding Patel's disclosure in order to improve resource allocation of a communication system.
Regarding claim 8, Nie discloses a device for processing a packet (para 0006; method of processing/storing data packets), wherein, a memory is divided into a plurality of first blocks (para 0008 and 0027; memory is divided into multiplicity of memory blocks), each of the first blocks being divided into a plurality of second blocks (para 0008 and 0027), each of the second blocks including a 
obtain a first packet to be stored (para 0023; storing the incoming packet);
determine one or more second blocks to be occupied by the first packet (para 0014);
store the first packet in a first storage space of each of the determined second blocks (para 0028 and 0030);
for each of the determined second blocks (para 0028 and 0030),
generate a packet descriptor (PD) corresponding to the second block (para 0008 and 0010; generating a descriptor), and store the PD in a second storage space of the second block (para 0024 and 0030-0031);
determine one or more second blocks to be read based on a start address of a second packet to be read (Para 0011; beginning with the start address);
for each of the determined second blocks to be read (para 0024-0030), read a packet fragment from a first storage space of the second block to be read (para 0027 and 0034), and read the PD from a second storage space of the second block to be read (para 0011 and claim 18);
obtain the second packet by composing the read packet segments based on the read PDs (para 0011; each memory block can be described, beginning with its start address and/or ending with its end address. In addition, however, it is possible for each memory block to be described beginning with a particular address offset referred to its start address and/or up to a particular address offset referred to its end address. For this purpose, the descriptor used during the storing of the data of a data packet can have a pointer which points to the address of a memory block at which storing is to be actually begun. Similarly, the descriptor can have a pointer which points to the address of a memory block up to which the data are to be actually written into the respective memory block), and sending the second packet (para 0001; transmit the packets).

In an analogous art, Patel discloses a writing module (Col. 8; lines 27-30; DMA engine 230), configured to perform the writing steps; and to determine one or more second blocks to be occupied by the first packet based on a length of the first packet and a length of the first storage space (Col. 15; lines 55-62; determining the size/length of the packet to determine the number of buffers/blocks needed to store the packet); and a reading module to perform the reading steps (Col. 5; engine 267). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nie’s method by adding Patel's disclosure in order to improve resource allocation of a communication system.

Regarding claim 15, Nie discloses a network device comprises:
a storage unit, a memory of the storage unit is divided into a plurality of first blocks (para 0008 and 0027; memory is divided into multiplicity of memory blocks), each of the first blocks being divided into a plurality of second blocks (para 0008 and 0027), and each of the second blocks including a first storage space and a second storage space (para 0008 and 0027-0028; memory section is further subdivided into memory blocks);
obtain a first packet to be stored (para 0023; storing the incoming packet);
determine one or more second blocks to be occupied by the first packet (para 0014);
store the first packet in a first storage space of each of the determined second blocks (para 0028 and 0030);
for each of the determined second blocks (para 0028 and 0030),

determine one or more second blocks to be read based on a start address of a second packet to be read (Para 0011; beginning with the start address);
for each of the determined second blocks to be read (para 0024-0030), read a packet fragment from a first storage space of the second block to be read (para 0027 and 0034), and read the PD from a second storage space of the second block to be read (para 0011 and claim 18);
obtain the second packet by composing the read packet segments based on the read PDs (para 0011; each memory block can be described, beginning with its start address and/or ending with its end address. In addition, however, it is possible for each memory block to be described beginning with a particular address offset referred to its start address and/or up to a particular address offset referred to its end address. For this purpose, the descriptor used during the storing of the data of a data packet can have a pointer which points to the address of a memory block at which storing is to be actually begun. Similarly, the descriptor can have a pointer which points to the address of a memory block up to which the data are to be actually written into the respective memory block), and sending the second packet (para 0001; transmit the packets).
Nie does not explicitly disclose a forwarding chip; and the determining one or more second blocks to be occupied by the first packet based on a length of the first packet and a length of the first storage space; and a reading module to perform the reading steps.
In an analogous art, Patel discloses a forwarding chip (Col. 2; line 41); and to determine one or more second blocks to be occupied by the first packet based on a length of the first packet and a length of the first storage space (Col. 15; lines 55-62; determining the size/length of the packet to determine the number of buffers/blocks needed to store the packet); and a reading module to 
	Regarding claims 2, and 9, Nie discloses determining one or more second blocks to be occupied by the first packet comprises: determining a storage unit corresponding to the first packet (para 0014);
in a case that the storage unit has a tail pointer, determining the second blocks to be occupied by the first packet with a start from a second block pointed by the tail pointer (para 0031-0032); in a case that the storage unit does not have a tail pointer, selecting an idle first block, and determining the second blocks to be occupied by the first packet with a start from a first second block in the selected idle first block (para 0031-0032).
	Nie does not explicitly disclose that the storage unit is a queue.
In an analogous art, Patel discloses that the storage unit is a queue (Col. 7; line 65). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nie’s method by adding Patel's disclosure in order to improve resource allocation of a communication system.
	Regarding claims 3, and 10, Nie discloses wherein generating the PD corresponding to the second block comprises: in a case that the second block is a first second block to be occupied by the first packet, recording the length of the first packet in the PD corresponding to the second block, and setting a first flag in the PD corresponding to the second block to be valid to indicate that the second block 1s the first second block for storing the first packet (para 0031 and 0032) in a case that the second block is a last second block to be occupied by the first packet,setting a second flag in the PD corresponding to the second block to be valid to indicate that the second block is the last second block for storing the first packet (para 0031-0032;an essential component of the descriptor 8, 
	4.	Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nie/Patel and further in view of Huang et al. (US 2007/0223483, hereinafter Huang).
Regarding claims 4 and 11, Nie/Patel does not explicitly disclose wherein generating the PD corresponding to the second block comprises: in a case that the second block is a last second block of a current first block, but is not a last second block to be occupied by the first packet, recording a pointer to a next first block to be occupied by the first packet in the PD corresponding to the second block, and recording a number of the second blocks to be occupied by the first packet in the next first block in the PD corresponding to the second block.
	In an analogous art, Huang discloses wherein generating the PD corresponding to the second block comprises: in a case that the second block is a last second block of a current first block, but is not a last second block to be occupied by the first packet, recording a pointer to a next 
	Regarding claims 5 and 12, Nie/Patel does not explicitly disclose wherein generating the PD corresponding to the second block comprises:
obtaining a current inverse flag of the first block to which the second block belongs, wherein, the inverse flags for two successive uses of the first block are different; and
determining that the PD corresponding to the second block includes the current inverse flag of the first block.
	In analogous art, Huang discloses wherein generating the PD corresponding to the second block comprises: obtaining a current inverse flag of the first block to which the second block belongs (para 0120), wherein, the inverse flags for two successive uses of the first block are different (para 0120; flag indicated different segments); and determining that the PD corresponding to the second block includes the current inverse flag of the first block (para 0012). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nie/Patel’s method by adding Huang's disclosure in order to adjust the resource allocation of a communication system according to dynamic system requirements.

Conclusion	
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462